DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Response to Arguments
Applicants argue that claims integrate the abstract idea into a practical application resulting in an improvement in the functioning of a computer or an improvement to other technology. Applicant argues that the claimed method of engraving a label on the surface of a product is advantageous over the prior art, which merely attach a label which may be hard or impossible to prevent fraud. However, engraving a label on a surface does not suggest an improvement over the prior art rejection, which explicitly teach engraving or etching product information. 
The claim amendments do not change the scope of the claims or alter the previously claimed features. All of the features recited in the independent and dependent claims have all been previously addressed. Applicant is encouraged to initiate an interview in order to advance prosecution. For example, an image including a product number engraved on a surface of the object and an unevenness pattern formed on the surface of the object (see Moore col 5 lines 25-35, col 12 lines 25-35: database storing features corresponding to different objects, such as company and product identifier, see col 16 lines 50-65; see col 5 lines 20-30, 40-50: features related to etching patterns onto object surface necessarily results in recessed marking or characters or minute unevenness) as recited in claim 1. Ito et al. teach naturally generated pattern. See Ito et al. ¶¶ 38-43: random pattern of minute cracks on the surfaces naturally formed during manufacturing surface finishing, sandblast processing etc.  as recited in claim 31. Finally, Moore et al. teach processor and storage for storing the first and second image features to be collated. See col 5 lines 25-35, col 12 . 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 30-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The independent claim 30 recite “obtain an image of an object to be collated, wherein the image includes a collation area, wherein the collation area includes at least one of a company name, a product name and a product number, wherein the at least one of the company name, the product name and the product number is in the form of recessed characters; collate a second image feature with the first image features, wherein the second image feature is extracted from the object to be collated”. This abstract idea may be grouped into Mental Processes—ie, concepts performed in the human mind including observation, evaluation, judgement and opinion. This is because a person or human can observe an image of an object to be collated (“obtain an image of an object to be collated, wherein the image includes a collation area, wherein the object to be collated includes at least one of a company name, a product name, and a product number in the collation area, wherein the at least one of the company name, the product name, and the product number is in the form of recessed characters”), mentally observe or read the printed information including the company name, product name etc., (“extract a second image feature from unevenness in the collation area”) and compare the read information with a list of expected or stored information and make a mental judgement based on determining a matching collate the second image feature with the plurality of first image features, and in response to matching the second image feature with one of the plurality of first image features, output a collation result”).
The claim as a whole further does not integrate the judicial exception into a practical application because the additional elements merely recite a storage device and a processor for implementing the abstract idea. Nor do these additional elements provide an inventive concept under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance because they do not recite significantly more than the judicial exception. Using a computer to extract pattern information and comparing that information with stored patterns, specificied at a high level of generation suggests than an inventive concept is not present. 
Dependent claims do not additional elements that are sufficient to amount to significantly more than the judicial exception. For example, claim 31 merely stipulates that the uneveness pattern is not encoded information while claim 32 stipulates that the pattern is a random pattern. 
Same reasoning applies to corresponding claims 33-38. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 30-38 are rejected under 35 U.S.C. 103 as being unpatentable over Moore1 and further in view of Ito et al.2
With regard to claim 30, Moore teaches a storage device configured to store plurality of first image features, wherein each of the plurality of first image features is extracted from minute unevenness formed on a corresponding surface of each of a plurality of objects in the course of manufacturing (see col 5 lines 25-35, col 12 lines 25-35: database storing features corresponding to different objects, such as company and product identifier, see col 16 lines 50-65; see col 5 lines 20-30, 40-50: features related to etching patterns onto object surface necessarily results in recessed marking or characters or minute unevenness); a memory configured to store instructions; and a processor coupled to the memory (see fig. 1b) and configured to execute the instructions to: obtain an image of an object to be collated (see col 11 lines 25-35, fig. 1b, col 12 lines 20-35: image captured), wherein the image includes a collation area, wherein the object to be collated includes at least one of a company name, a product name and a product number, wherein the at least one of the company name, the product name and the product number is in the form of recessed characters (see col 11 lines 25-35, fig. 1b, col 12 lines 20-35: captured image includes company and product information, see col 16 lines 50-65: company and product identifier; see col 5 lines 20-30, 40-50: etching the information necessarily results in recessed marking or characters); extract a second image feature from minute unevenness in the collation area and collate a second image feature with the first image features, wherein the second image feature is extracted from the object to be collated in response to matching the second image feature with one of the first image features, output a collation result. See col 4 lines 60-col 5 line 5, 25-35, col 12 lines 25-35: matching the image pattern of minute uneveness extracted from a second image with the pluarlity of stored first patterns in the database to determine and output a match or error. 
pattern formed naturally on a corresponding surface of each of a plurality of objects in the course of manufacturing, however Ito et al. teach the missing feature. See Ito et al. ¶¶ 38-43: random pattern of minute cracks on the surfaces naturally formed during manufacturing surface finishing, sandblast processing etc. 
One skilled in the before the effective filing date would have found it obvious to combine the teachings to arrive at the claimed invention. In particular, it would have been obvious to substitute or augment the enconded pattern in Moore with the naturally forming pattern described by Ito et al. yielding predictable and enhanced product authentication because the naturally generated pattern would be random and unique, making it difficult to imitate or counterfeit. 
With regard to claim 31, Ito et al. teach wherein the unevenness pattern is not encoded information. See Ito et al. ¶¶ 38-43: random pattern of minute cracks on the surfaces naturally formed during manufacturing surface finishing, sandblast processing etc. 
With regard to claim 32, Ito et al. teach wherein the uneveness patterns is random pattern. See Ito et al. ¶¶ 38-43: random pattern of minute cracks on the surfaces naturally formed during manufacturing surface finishing, sandblast processing etc. 
With regard to claims 33-38, see discussion of corresponding claims 30-32. Moore et al. further teach a storage device and processor. See fig. 2. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH YENTRAPATI whose telephone number is (571)270-7982.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AVINASH YENTRAPATI/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US Patent No. 6,246,778.
        2 US Publication No. 2007/0118822.